UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7478


TERRY ROSEBORO,

                  Plaintiff - Appellant,

          v.

CHARLES FELTS, Warden of FCI-Beckley; DR. D. MCLAIN,
Clinical Director; J. ROWE, APRN, Nurse Practitioner; UNITED
STATES OF AMERICA, Serve:     Mr. Peter D. Keisler, United
States Attorney General, U.S. Department of Justice, Tenth
Street and Constitution Ave. N.W.,

                  Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:08-cv-01433)


Submitted:   January 22, 2013               Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lee Roseboro, Appellant Pro Se.      Lara Dee Pyne Crane,
BUREAU OF PRISONS, Beaver, West Virginia; Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terry    Roseboro     appeals      the   district    court’s    order

denying relief on his civil complaint.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                Roseboro v. Felts,

No. 5:08-cv-01433 (S.D.W. Va. Aug. 22, 2012).                We dispense with

oral   argument    because     the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before     this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2